PER CURIAM: *
IT IS ORDERED that the Appellees unopposed motion to vacate the sentence is granted.
IT IS FURTHER ORDERED that the Appellees unopposed motion to remand the case to the United States District Court for the Northern District of Texas, Dallas Division for resentencing is granted.
IT IS FURTHER ORDERED that the Appellees unopposed motion to correct the record to include page 10 of the indictment is granted.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.